PER CURIAM.
These are appeals from a judgment of the district court in a bankruptcy proceeding in which the court sustained the appellee’s petition for reclamation of goods stored in a warehouse for which the appellee had warehouse receipts. In the Matter of Hedgeside Distillery Corporation, D.C., 123 F.Supp. 933.
The appellants contend the district court erred with regard to a portion of the goods involved in the following respects :
1. In concluding that Bankrupt (Hedgeside Distillery Corporation) lawfully stored its goods in its warehouse for profit;
2. In concluding that copies of the warehouse receipts were kept at the warehouse;
3. And consequently in concluding that Bankrupt was a warehouseman, within the meaning of § 3440.5 of the California Civil Code.
We affirm the judgment adopting the reasoning of the opinion of Judge Lem-mon.